


109 HRES 873 IH: Recognizing the continued importance of the

U.S. House of Representatives
2006-06-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 873
		IN THE HOUSE OF REPRESENTATIVES
		
			June 16, 2006
			Mrs. Jo Ann Davis of
			 Virginia (for herself, Mr.
			 Engel, Mr. Smith of New
			 Jersey, Mr. Gallegly,
			 Mr. Lantos,
			 Mr. Oxley,
			 Mr. Kind, Mr. English of Pennsylvania,
			 Mr. Wexler,
			 Mr. Hastings of Florida, and
			 Mr. Issa) submitted the following
			 resolution; which was referred to the Committee on International
			 Relations
		
		RESOLUTION
		Recognizing the continued importance of the
		  transatlantic partnership between the United States and the European Union by
		  expressing support for the success of the forthcoming US-EU Summit in Vienna,
		  Austria, on June 21, 2006.
	
	
		Whereas the United States and the European Union are aware
			 of their shared responsibility, not only to further common interests, but also
			 to address transnational challenges affecting the well-being of all;
		Whereas the United States and the European Union continue
			 to work together in partnership, based on a system of cooperation,
			 communication, negotiation, and dialogue to strengthen transatlantic security,
			 for the preservation and promotion of peace and freedom, the development of
			 free and prosperous economies, and the promotion of human rights;
		Whereas the climate of transatlantic relations continues
			 to improve as evidenced in the recent handling of both global and bilateral
			 issues by government and legislative leaders on both sides of the Atlantic and
			 this improved climate offers genuine opportunities for the United States and
			 the European Union to work even more closely together on a wide range of policy
			 challenges of common concern in the years to come;
		Whereas, as a community of compatible values and
			 converging interests, the transatlantic community can continue to strengthen
			 its political partnership by continuing to work in close cooperation to achieve
			 shared goals, such as combating and preventing terrorism, cooperating in the
			 fight against international crime, addressing proliferation of weapons of mass
			 destruction, reducing global poverty and disease, limiting the results of
			 humanitarian tragedies, and resolving political crises;
		Whereas the importance of the transatlantic economic
			 partnership was reiterated at the 2005 US-EU Summit in Washington, D.C., with
			 the agreement to enhance transatlantic economic integration and growth through
			 support for further regulatory cooperation, more open capital markets,
			 increased research and technology development, additional procurement
			 opportunities, and further cooperation on services;
		Whereas the conclusion of the multilateral World Trade
			 Organization Doha Development Agenda continues to be a priority for sustainable
			 global growth to which the United States and the European Union should continue
			 to work closely together in full cooperation;
		Whereas the agreement at the 2005 US-EU Summit to work
			 together on a comprehensive plan to address energy efficiency and security
			 should be further developed into a sensible transatlantic energy
			 strategy;
		Whereas the security strategies of the United States and
			 the European Union should be more closely coordinated and a security
			 relationship between the North Atlantic Treaty Organization and the European
			 Union should be further developed;
		Whereas, by acting together, the United States Congress
			 and the European Parliament, along with the national legislatures of European
			 countries, continue to help promote stronger political, economic, and defense
			 and security cooperation, and continue to develop solutions to other global
			 challenges; and
		Whereas the European Parliament, through its own
			 legislation, has expressed support for transatlantic relations and the US-EU
			 Summit process: Now, therefore, be it:
		
	
		That the House of
			 Representatives—
			(1)reaffirms the importance of the
			 transatlantic relationship between the United States and the European
			 Union;
			(2)recognizes that
			 both the United States and Europe face multiple and common challenges at home
			 and abroad and to deal effectively with many of these challenges the United
			 States and the European Union must continue to adapt the transatlantic
			 partnership which has served both so well;
			(3)acknowledges that
			 the relationship between the United States and the European Union should
			 continue to be strengthened through regular and intensive consultations;
			(4)expresses its
			 support for the success of the forthcoming US-EU Summit on June 21, 2006, in
			 Vienna, Austria, and encourages agreements on issues such as the continued
			 support for global freedom, democracy, and human rights, a successful
			 conclusion of the World Trade Organization Doha Development Agenda, and a
			 workable transatlantic energy security strategy; and
			(5)joins with the
			 European Parliament in agreeing to continue to strengthen the transatlantic
			 partnership by enhancing the dialogue and collaboration between the United
			 States Congress and the European Parliament through the framework of the
			 Transatlantic Legislators Dialogue and other legislative exchanges.
			
